Citation Nr: 1012401	
Decision Date: 04/02/10    Archive Date: 04/14/10	

DOCKET NO.  07-26 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints. 

2.  Entitlement to service connection for the residuals of 
left ankle sprain. 

3.  Entitlement to service connection for a left knee 
disability, claimed as patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to 
September 2005.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

At the time of the filing of his Substantive Appeal in July 
2007, the Veteran specifically indicated that he was not 
appealing the issue of an increased rating for service-
connected spondylosis of the lumbosacral spine.  
Accordingly, that issue is not currently before the Board.


FINDINGS OF FACT

1.  Chronic bilateral shin splints are not shown to have 
been present in service, or at any time thereafter.

2.  Chronic residuals of left ankle sprain are not shown to 
have been present in service, or at any time thereafter.

3.  The Veteran does not currently suffer from a chronic 
disability of the left knee.



CONCLUSIONS OF LAW

1.  Chronic bilateral shin splints were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  Chronic residuals of left ankle sprain were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A chronic left knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes 
his multiple contentions, including those offered during the 
course of an RO hearing in February 2007, as well as service 
treatment records, and both VA treatment records and 
examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The Veteran seeks service connection for bilateral shin 
splints, as well as for the residuals of left ankle sprain 
and a left knee disability, claimed as patellofemoral pain 
syndrome.  Service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2009).

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A review of service treatment records discloses that, on a 
number of occasions in service, the Veteran received 
treatment for what was described as "shin splints," as well 
as for retropatellar pain syndrome/patellofemoral syndrome 
of both knees, and Grade I sprain/arthropathy of the left 
ankle.  However, at the time of a service separation 
examination in July 2005, a clinical evaluation of the 
Veteran's lower extremities, including the feet, was within 
normal limits.  It is noted that, at the time of that 
separation examination, the Veteran received a diagnosis of 
plica syndrome of the bilateral knees.

On VA general medical examination in January 2006, the 
Veteran indicated that he had originally injured his left 
knee while playing volleyball in Iraq in 2005.  Reportedly, 
at that time, the Veteran twisted his left knee inwards, 
such that he was unable to walk, though he did not seek 
medical attention until the following day.  According to the 
Veteran, he was given medication for and advised to stay off 
of his left knee.  When further questioned, the Veteran 
indicated that the pain in his left knee was "constant," and 
that it typically became worse when trying to get up, or 
when going up or down stairs.  According to the Veteran, his 
left knee "got better" with rest and medication.  
Reportedly, the Veteran had undergone no surgery for his 
left knee problems.  Nor had he experienced any effusion, 
weakness, stiffness, swelling, heat, redness, instability, 
fatigue or lack of endurance.  The Veteran denied any 
functional limitation when standing or walking, and 
indicated that his left knee did not interfere with his 
activities.  

Regarding his left ankle sprain, the Veteran indicated that 
he had sprained his left ankle while playing basketball in 
Iraq in 2004.  Reportedly, he had "landed and twisted" his 
left ankle, resulting in pain and severe swelling to the 
point that he was placed on crutches and given medication 
and ice.  According to the Veteran, his left ankle did not 
currently bother him, though he did experience occasional 
mild pain.  The Veteran denied any limitation of motion, and 
indicated that he did not use any corrective device.  Nor 
did he experience any functional limitation on standing and 
walking.  

Regarding his bilateral shin splints, the Veteran indicated 
that he had first experienced problems in Georgia in 1998, 
during physical training.  According to the Veteran, he was 
later told that he had shin splints.  When further 
questioned, the Veteran indicated that he had flare-ups only 
after running, resulting in severe pain on both anterior 
lower legs which was relieved with rest.  Reportedly, the 
Veteran had experienced no pain since leaving the military, 
inasmuch as he "did not run anymore."  Currently, the 
Veteran had no pain, no inflammation, and no swelling.  Nor 
did he experience any stiffness, instability, fatigability, 
or lack of endurance.  The Veteran similarly denied any 
problems with flare-ups, and indicated that he experienced 
no functional limitation with either walking or standing.  

On physical examination, the Veteran walked with a normal 
gait, and no limp.  Range of motion measurements of the 
Veteran's knees showed forward extension from minus 10 to 0 
degrees, with flexion from 0 to 140 degrees without pain, 
and no limitation of motion from pain, fatigue, weakness, or 
lack of endurance.  McMurray's test, the anterior drawer 
sign, and Lachman's test were negative on both sides.  Ankle 
range of motion on both the right and left showed 
dorsiflexion from 0 to 20 degrees, with plantar flexion from 
0 to 45 degrees, and toe and ankle (motor) dorsiflexion and 
plantar flexion of 5/5 bilaterally.  Sensation of the upper 
extremities was within normal limits bilaterally, while 
sensory evaluation of the lower extremities on light touch 
and monofilament at the distal lower extremities was 2+ 
bilaterally.  Additional motor examination showed no 
difference in circumference at the midthigh, or at the 
circumference of the midcalf.  Nor was there evidence of 
motor loss or muscle atrophy.  

Radiographic studies of the Veteran's knees were within 
normal limits bilaterally, with no evidence of fracture, 
dislocation, arthritis, or inflammatory changes.  The joint 
spaces were well maintained, and there was no evidence of 
any effusion.  

Magnetic resonance imaging of the Veteran's left knee showed 
the medial and lateral collateral ligaments, and both the 
anterior and posterior cruciate ligaments to be within 
normal limits, with no evidence of any meniscal tear.  No 
bone bruise was present, and there was no evidence of 
patellar chondromalacia.  

Radiographic studies of the Veteran's tibia and fibula were 
within normal limits, with the bony architecture on both 
sides within normal limits, and normal appearing soft 
tissues.  

Radiographic studies of the Veteran's ankles were likewise 
within normal limits, with both ankles showing preservation 
of the joints throughout the normal soft tissues and normal 
bony architecture.

Based on the above-discussed January 2006 examination 
findings and radiographic studies, the pertinent diagnoses 
noted were patellofemoral pain syndrome not found; left 
ankle arthralgia found; and bilateral shin splints not 
found.  

On VA orthopedic examination in February 2007, the examiner 
noted that the Veteran's claims folder and medial records 
were available, and had been reviewed.  When questioned 
regarding his bilateral shin splints, the Veteran indicated 
that, since leaving the military in September 2005, he had 
experienced no problems with his lower extremities, "since 
he had not been running."  The Veteran denied any problems 
with swelling, warmth, or redness, and similarly denied any 
fatigability or lack of endurance.  When further questioned, 
the Veteran denied the need for any corrective device, 
including a cane or crutches for walking.  Similarly denied 
was any effect of the Veteran's shin splints on his current 
job or activities of daily living.

Regarding his residuals of left ankle sprain, the Veteran 
complained of recurrent left ankle pain.  According to the 
Veteran, he currently experienced severe flare-ups of sharp 
pain along the lateral and anterior aspect of his left 
ankle, which occurred approximately three to four times per 
year.  When further questioned, the Veteran indicated that 
these episodes were precipitated by prolonged walking, and 
alleviated by taking medication.  According to the Veteran, 
on those occasions when he would experience a flare-up, 
there was swelling associated with sprain, as well as 
warmth, but no redness.  Also noted were problems with 
fatigability and lack of endurance, such that the Veteran's 
left ankle "gave way" laterally when walking on uneven 
terrain.  However, the Veteran denied any problems with 
locking of his left ankle.

According to the Veteran, on those occasions when he 
experienced an episode of sprain, he would typically utilize 
a small Ace bandage, which helped support his left ankle.  
Reportedly, the Veteran was currently engaged in a work-
study program, on which his left ankle had a mild effect, in 
particular, when walking.  However, over the course of the 
past twelve months, the Veteran had required no 
hospitalization, emergency room visits, or periods of 
incapacitation as a result of his left ankle condition.  The 
effect of his left ankle on the activities of daily living 
was likewise reported to be mild, with no effect on 
activities such as showering, dressing, toileting, or 
grooming.  Significantly, on those occasions when he 
experienced a sprain of his left ankle, his condition 
usually improved in about two days.

Regarding his left knee problems, the Veteran reported 
severe sharp pain occurring approximately two times per 
week, which was precipitated by twisting the left knee.  
According to the Veteran, these flare-ups typically lasted 
for a whole day, and were alleviated by medication and the 
use of warm compresses.

On physical examination, the Veteran's lower extremities 
showed no evidence of any sensory deficit.  Motor strength 
was 5/5, and deep tendon reflexes were 2/4 bilaterally.  
Examination of the Veteran's left knee showed no evidence of 
any swelling, erythema, tenderness, or crepitus.  Range of 
motion measurements showed flexion from 0 to 135 degrees 
with no pain, and there was no evidence of any limitation 
with repetitive flexion.  Extension was to 20 degrees, and 
in the opinion of the examiner, there was no functional 
impairment secondary to the Veteran's left knee condition 
during flare-ups.  The Veteran's left knee was stable, with 
the anterior and posterior drawer signs, Lachman's test, 
varus and valgus stress tests, and McMurray's test all 
described as negative.  

Examination of the Veteran's left ankle showed no evidence 
of any swelling, erythema, or tenderness.  Range of motion 
measurements showed dorsiflexion from 0 to 20 degrees, and 
plantar flexion from 0 to 65 degrees, with no pain elicited.  
Following three repetitions of flexion and dorsiflexion, no 
additional limitation was in evidence.  Nor was there any 
evidence of laxity on either eversion or inversion.

Noted at the time of examination was that radiographic 
studies of the Veteran's left knee undertaken in June 2005 
were within normal limits, as were radiographic studies of 
both ankles in January 2006, and current radiographic 
studies of the tibia and fibula.  The pertinent diagnoses 
noted were bilateral shin splints, resolved, with no 
residual functional impairment; history of left ankle 
sprain, with no residual functional impairment; and left 
knee arthralgia.

According to the examiner, following a careful review of the 
Veteran's claims folder and VA medical records, as well as 
current examination findings, it was his opinion that there 
was currently no evidence of any chronic strain of the 
flexor digitorum longus muscle of either leg.  That is, the 
Veteran's shin splints had completely resolved since the 
time of his initial injury in 1999.  In the opinion of the 
examiner, the Veteran's shin splints were "transitory," with 
a normal progression resulting in resolution.  

While the Veteran did have a history of left ankle sprain, 
according to the examiner, there was currently no residual 
functional impairment associated with the Veteran's left 
ankle.  Moreover, regarding the Veteran's left knee, there 
was likewise no evidence of any current chronic disability.  

The Board finds the opinion of the January 2006 VA general 
medical examiner probative, inasmuch as that opinion was 
based upon a full history, as well as a complete examination 
of the Veteran.  Moreover, the opinion of the February 2007 
VA orthopedic examiner is similarly highly probative, 
because that opinion was based upon a full review of the 
Veteran's claims file and medical records, as well as a 
detailed examination of the Veteran.  See Hernandez-Toynes 
v. West, 11 Vet. App. 379, 381 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Both VA examiners provided 
reasons and bases for their diagnoses and medical opinions, 
and pointed to the evidence which supported those opinions.  
See Hernandez-Toynes v. West, supra.  Significantly, while 
the Veteran experienced problems with shin splints, as well 
as his left knee, during his period of active military 
service, those problems have clearly not resulted in chronic 
disability.  Moreover, to the extent the Veteran currently 
suffers from left knee arthralgia, it is noted that pain 
alone, absent a diagnosed or underlying malady or condition, 
is not a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The Board acknowledges the Veteran's statements and 
testimony regarding his continued complaints of pain and the 
origin of his claimed left knee and ankle disabilities, as 
well as his shin splints.  However, the Board rejects the 
Veteran's assertions to the extent that he seeks to diagnose 
current disabilities and etiologically relate those 
disabilities to some incident or incidents of service.  The 
Veteran, as a layperson, is not competent to render 
diagnoses and create the requisite causal nexus for the 
disabilities at issue.  Rather, evidence that requires 
medical knowledge must be provided by someone qualified as 
an expert by knowledge, skill, experience, training, or 
education, none of which the Veteran has.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's claimed left knee or 
ankle disabilities, or shin splints, with any incident or 
incidents of his period of active military service.  
Accordingly, service connection for those disabilities must 
be denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must (1) inform the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the Veteran about the information and 
evidence that VA will seek to provide; and (3) inform the 
Veteran about the information and evidence he is expected to 
provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
October 2005 and March 2006.  In that correspondence, VA 
informed the Veteran that, in order to substantiate his 
claims for service connection, the evidence needed to show 
that he had a current disability, a disease or injury in 
service, and evidence of a nexus between the postservice 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  To 
the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  The record reflects that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and 
evidence he was to provide to VA, and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him that it had a duty to obtain any records held 
by any Federal agency.  It also informed him that, on his 
behalf, VA would make reasonable efforts to obtain records 
which were not held by a Federal agency, such as records 
from private doctors and hospitals.  The RO informed the 
Veteran that he could obtain private records himself and 
submit them to VA.  The Veteran was also told how disability 
ratings and effective dates are assigned, if service 
connection is established.

VA must also make reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In that 
regard, in connection with the current appeal, VA has 
obtained the Veteran's service treatment records, as well as 
VA treatment records and examination reports.  As discussed 
above, the examination reports, particularly the 2007 
report, is adequate for adjudicative purposes.  The examiner 
reviewed the Veteran's claims file, subjective history and 
examination findings.  Thereafter, the examiner set forth 
pertinent diagnoses based on sound medical principles.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of 
record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for bilateral shin splints is denied.

Service connection for the residuals of left ankle sprain is 
denied.

Service connection for a left knee disability, claimed as 
patellofemoral pain syndrome, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


